Mr. Chief Justice Shepard
delivered the opinion of the Court:
In the courts of the common law, if a suggestion of insanity was made after conviction and before sentence, it was the *456practice of the trial judge to take such action upon the suggestion as, in his discretion, he should deem best. It is an appeal to the humanity of the court to postpone the punishment until a recovery should take place; and he may hear the evidence, or call in a jury to pass upon it. Nobles v. Georgia, 168 U. S. 398-407, 42 L. ed. 515-518, 18 Sup. Ct. Rep. 87.
The procedure in such cases in this District is prescribed by the Code (sec. 927 [31 Stat. at L. 1340, chap. 854]), which provides that if, before trial or “after a verdict of guilty, prima facie evidence is submitted to the court that the accused is then insane, the court may cause a jury to be impaneled ... to inquire into the insanity of the accused, and said inquiry shall be conducted in the presence and under the direction of the court.” If the jury find insanity, the convict is to be confined in the hospital for the insane. Whether a prima facie case has been made by the petitioner requiring submission of the issue to a jury is a question submitted to the sound discretion of the trial judge. If it were not so, if the court be compelled to grant an inquiry by jury as an absolute right of the convict upon any showing, a practice would be instituted productive of .delay, and otherwise inconsistent with the due administration of justice. Every convict might avail himself of the right, repeating petitions interminably. The matter is wisely left to the sound discretion of the trial judge. Having conducted the trial through its various stages, he has had the opportunity to observe the accused, and he is ordinarily acquainted with the witnesses whose affidavits are produced in support of the petition. If a real doubt be raised as to the sanity of the petitioner, it may be presumed that the judge will give him the desired hearing by a jury. As in respect of other matters within the discretion of a trial court, its exercise will not lightly be disturbed. The two affidavits quoted above were made by persons who are not experts, and contain no recitals of facts and circumstances coming within their observation on which an opinion can be founded. Notwithstanding the fact that the trial jury had found the accused sane at the time of the commission of the offense,—that being his defense,—one of thé affiants expresses *457the opinion that he was insane then and has so remained. The other had been a witness as to his insanity on that trial. The affidavits are entitled to no weight. The letters of the superintendent of the hospital for the insane are chiefly relied on as making a prima facie case. It is to be inferred that these were written pending an application for reprieve or pardon; but it does not appear upon what observation they were founded. Assuming, however, that they may have been founded upon a report of the evidence on the trial, relating to the mental condition of the accused, as well as upon observation of his actions since conviction, we are of the opinion that they are not sufficient to require an inquiry by jury into the present mental state of the petitioner. The opinion is expressed that the petitioner is suffering from prison psychosis,—a newly discovered type or phase of insanity which is described as “essentially a reaction to the situation in which he finds himself, from its realization.” The diagnosis, it is admitted, “is not inconsistent with definite efforts at malingering with which those who have previously examined him were impressed.” In the second and more elaborate comment on the case, it is said that the “whole reaction is an extremely shallow one,—that Gonzales’s knowledge of the crime of which he is convicted and his realization of the situation in which he is lies only a little bit beneath the surface, and at times it forces itself upon his attention in spite of his defensive efforts, and so we see in some of the later notes of his case his plots to escape and expressions which show a very complete realization of the trouble he is in. This merely means that his defenses are weak and that from time to time they break down.” The majority of the hospital staff with whom the superintendent conferred expressed the opinion that the case was one of malingering; but the superintendent, who said he had no doubt that he malingered to a certain extent, notwithstanding thinks the theory of malingering does not explain the situation. He also says that a previous attack of mental disturbance let up very shortly after he had been sent to Dannemora. This evidently refers to a former conviction in some other jurisdiction, after which he had been *458committed to an insane asylum. And he adds that “in all probability this present disturbance would all disappear very rapidly if tbe causes for its existence were removed.” The foundation for the theory is that the “pathological reaction” would not be expected in anyone but a “more or less distinctly abnormal individual,” and that petitioner is an abnormal individual, else he would not have committed the homicide, because the abnormal character is what makes the criminal. It is a frequently expressed opinion that all crime is insanity; nevertheless such general insanity does not exempt one from the consequences of the criminal act. The practical test of the law is whether, notwithstanding his abnormal character, he was capable of distinguishing between right and wrong,—of realizing what is right and what is wrong, and doing the one and refraining from doing the other.
All that these letters show is that a person who has been found by a jury to have been sane when he committed the crime, and who has once before had “prison psychosis” from which he rapidly recovered when the cause of immediate apprehension had been removed, has, to escape the consequences of his last conviction, had a second attack, which “in all probability would disappear very rapidly if the causes of its existence were removed.” We agree thoroughly with the learned trial judge, who said, in denying the petition: “What would be the result in any case, almost, where a man has committed a murder and is sentenced to be hanged, and knows that if he appears sufficiently terrified and peculiar, and shows sufficient signs of being crazy because he is going to be hanged, that he will not be hanged ? How many cases would there be where they would not have prison psychosis ?”
There was no error in holding that a prima facie case had not been presented requiring that submission of the prisoner’s mental state to inquiry by a jury, and the judgment is affirmed.
Affirmed.